DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 03 November 2020 has been acknowledged and entered.  
Claims 1, 9, and 16 have been amended.  
No new claims have been added.  
Claims 1-22 are currently pending.

Response to Amendments and Arguments
Applicant's arguments filed 03 November 2020 regarding the rejection of claims 1-22 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, page 11) that the claimed invention provides a solution to this the problem by an improvement to the omni-channel order management computer system of the OMS. The improvement is the addition of the short term optimization model (STOM) computer engine. See [0015] of the specification as filed.
 	In response to Applicant’s argument, the Examiner respectfully disagrees.  Paragraph [0015] discloses a business solution to a business problem (e.g. minimize fulfillment cost of an order.  Therefore, the Examiner maintains the claims do not provide integration of the abstract idea into practical application by providing a technical solution to a technical problem.
Applicant argues (in REMARKS, page 11) that the STOM computer engine is an additional element not part of the abstract idea. The STOM computer engine comprises a computer processor storing a short term optimization model.

Applicant argues (in REMARKS, page 12), that the STOM computer engine is not merely a business solution. In contrast, the STOM computer engine improves the omni-channel order management system by, for example, incorporating backlog costs and markdown savings in the determination to optimize source selections. See paragraphs 20-21 of the Quanz Declaration.  The Quanz declaration provides evidence that an omni-channel order management computer system is a technology and details how the clamed invention improves that technology. See paragraphs 16-19 of the Quanz declaration. The Quanz declaration cites to The Forrester report as Exhibit 2, which is an independent report that describes the technology of an omnichannel order management system. See paragraphs 17-18 of the Quanz declaration.
 	In response to Applicant’s argument, the Examiner respectfully notes that first, Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  Secondly, while Applicant has provided The Forrester report as Exhibit 2, which postdates Applicant’s invention, Applicant has not shown how calculating fulfillment costs for sourcing selections and applying constraints to the fulfillment costs, even by use of the short term optimization model computer engine, is an improvement to the overall performance of the 
Applicant argues (in REMARKS, page 12) that the Forrester report states that omnichannel management systems have four core capabilities. One of those capabilities is Distributed order management (DOM). “DOM facilitates configurable order processing and intelligent order-routing algorithms to deliver efficiencies (minimize shipping costs and time-to delivery) in complex order orchestration. DOM also supports processes that handle numerous edge-case order scenarios including recurring orders, preorders and back orders, partial shipments, drop shipments, digital or service items, and order splitting. A DOM must have intuitive business user tools that support drag-and-drop workflow modeling, scenario testing, and optimization — all without requiring additional software development.” See page 2 of the Forrester Report, Exhibit 2.
 	In response to Applicant’s arguments, the Examiner respectfully notes that Applicant is arguing Distributed order Management (DOM) which is not disclosed in the instant specification.  
Applicant argues (in REMARKS, pages 12-13) that The Forrester Report specifically describes the IBM OMS as follows:
“IBM provides the most flexibility for administrators that need to manage complex order management scenarios.” “The solution has a rules engine that firms can customize and design to address nearly all common omnichannel scenarios. But unlike others in this evaluation, the solution’s UI does not come out of the box with as many of the simple task components that are common for business users, and the solution will require more specialists to operate. IBM’s OMS strategy is closely tied to its general software strategy, with a number of complementary software offerings that are critical for businesses to understand and gain insights from omnichannel operations.” “References also stated that they needed IBM for professional services or the service integrator network for help in understanding how to apply the OMS’s capabilities to achieve omnichannel best practices and optimization.” “IBM is a good fit for enterprises that have challenging omnichannel scenarios, require deep control of pre- and post-purchase order management, and are willing dedicate resources to fully maximize the capabilities of the solution.” See pages 8-9 of the Forrester report, Exhibit 2.

	In response to Applicant’s arguments, the Examiner respectfully notes that the claim recites the STOM computer engine as performing the calculating step, however, the Board found in the decision dated 26 December 2018, that “In addressing the Examiner’s citation of the holding in Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306 (Fed. Cir. 2015), Appellants do not direct attention to, and we do not see, where their Specification provides that the computer system processing device acts in an abnormal manner or outside of calculating step its ordinary capacity. Rather, the claims recite an invention that merely implements the abstract idea through the routine or conventional use of generic computer components. See Versata, 793 F.3d at 1334—35 (use of general purpose computer to implement abstract idea of using organizational and group hierarchies to determine a price was not rooted in computer technology to solve a problem specifically arising in computer technology). See also FairWarningIP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1097 (Fed. Cir. 2016) and DDR Holdings, 773 F.3d at 1258-59.
Applicant argues (in REMARKS, pages 13-14) that the steps of the STOM computer engine that improve the technology include:
determine markdown savings based on the markdown availability data and markdown savings per item, the markdown savings per item being determined by unit price, markdown rate and unit cost/unit price, and backlog costs based on the cost per backlog day and backlog days;
calculating a fulfillment cost by adding the shipping costs with the backlog costs, and subtracting the markdown savings;
	applying constraints based on order handling capacity data and safety stock data;   
selecting the one or more sourcing selections with the lowest fulfillment cost based on the applied constraints and outputting the optimized one or more sourcing selections with the lowest fulfillment cost based on the applied constraints to the order execution module of the omni-channel order management system for order execution; and
	executing, by the order execution module of the omni-channel order management system, the optimized one or more sourcing selections to source plurality of items.

The Quanz declaration provides evidence refuting the contention that the STOM computer engine is general purpose computer described in high level of generality. See paragraphs 10-14 of the Quanz declaration.
 	Thus, Applicant respectfully submits that the claims as amended recite additional limitations that integrate the abstract idea into a practical application under Step 2A Prong Two. In particular, the additional elements operate in combination to integrate the abstract idea into a practical application providing an improved omni-channel order management computer system that applies the judicial exception in a meaningful way beyond generally linking the exception to a particular technological environment, such that the claimed invention is not directed to the abstract idea itself.
	In response to Applicant’s argument, the Examiner respectfully disagrees.  The determine, calculating, applying, selecting, and executing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Applicant argues (in REMARKS, pages 14-15) that while October 2019 PEG Update states that the specific way achieving the result is not a stand alone consideration under Step 2A Prong Two, the October 2019 PEG Update explains that “[h]owever, the specificity of the claims limitations is relevant to the evaluation of several considerations including the use of a 
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  Applicant argues that the STOM computer engine recited in the claims is an intelligent order-routing algorithm and the Quanz declaration presents evidence that the STOM computer engine is a particular machine.  However, the Examiner asserts that the STOM computer engine is merely invoked as a tool to perform the abstract idea (see MPEP 2106.05(f)); and simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Therefore, the Examiner asserts that one of ordinary skill in the art would not recognize that the specification describes a system with improved functionality, but would clearly recognize a business solution to a business problem.
Applicant argues (in REMARKS, page 15) that a person of ordinary skill in the art knows from reading the specification that the short term optimization model computer engine and the omni-channel order management computer system are not generic computer functions. See paragraphs 9-14 of the Quanz declaration. Moreover, the Quanz declaration presents substantial evidence establishing that an omni-channel order management computer system is a technology and that the claimed invention in an improvement to that technology. See paragraphs 15-22 of the Quanz declaration.  Thus, a person of ordinary skill in the art knows from reading the specification that the short term optimization model computer engine recited in the claims improves the technology of the omni-channel order management computer system and imposes meaningful limits on the practice of the abstract idea. See paragraphs 15-22 of the Quanz declaration.

Applicant argues (in REMARKS, pages 15-16) that in addition, the claims are eligible for the same reasons as claim 1 of Example 42 of the 2019 PEG. Example 42 is instructive by comparing claims 1 and 2. Claim 2 is not eligible because the claim as a whole merely describes how to generally “apply” the concept of storing and updating patient information in a computer environment. Claim 1 is eligible because additional elements recite a specific improvement over the prior art with specific recitations that describe how patient information updated, namely converting non-standardized update information into a standardized format and generating a message whenever the information is updated… The guidance from Example 42 is that a claim that has additional elements that describes a specific improvement over the prior art with recitations that describe how the improvement is achieved is eligible.  Claims 1, 9 and 16 clearly meet that guidance. The specific improvement of the prior art is generating an optimized sourcing selection of the order with the lowest fulfillment cost based on the applied constraints, in a case where the lowest fulfillment cost is from a combination of sourcing selections, splitting the sourcing selection to the combination of sourcing selections with the lowest fulfillment cost; automatically outputting the optimized one or more sourcing selections with the lowest fulfillment cost based on the applied constraints to the order execution module of the omni-channel order management system for order execution; and executing, by the order execution module of the omni-channel order management system, the optimized one or more sourcing selections to source plurality of items.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, Claim 1 of Example 42 has a different fact pattern than that of Applicant’s.  Secondly, it is clear that Example 42, which collects, converts and consolidates patient information from various medical providers into a standardized format, stores it in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated 
Applicant argues (in REMARKS, pages 16-17) that in addition, the claims include detailed recitations describing how the improvement is achieved, namely, by processing by the short term optimization model engine, the retrieved data for each of the selected candidate sources to determine: shipping costs based on shipping cost per package, markdown savings based on the markdown availability data, and backlog costs based on the cost per backlog day and backlog days; identifying a plurality of sourcing selections of the order from the selected candidate sources, each sourcing selection comprising one or more candidate source; calculating, by the short term optimization model engine, a fulfillment cost for each sourcing selection of the order by adding the shipping costs with the backlog costs, and subtracting the markdown savings of all candidate sources in each sourcing selection; and applying, by the short term optimization model engine, constraints to the fulfillment cost determination based on order handling capacity data and safety stock data obtained from the source shipping subsystem for each sourcing selection.  Thus, claims 1, 9 and 16 are eligible under Step 1, Prong 2 for the same reason that claim 1 of Example 42 of the 2019 PEG is eligible.
	In response to Applicant’s arguments, the Examiner respectfully disagrees.  For instance, Applicant has neither shown a teaching in the specification on how the invention improves the OMS or a technology nor established a clear nexus between the claim language and the improvement to technology.  Further, the judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally “apply’ the concept of determine, identifying, calculating, and applying (which are all mental processes) in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea; and simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Therefore, the Examiner asserts that one of ordinary skill in the art would not 
Applicant argues (in REMARKS, pages 17-18) that the claims eligible for reasons the claims were found eligible in Amdocs (Isr.) Ltd. V. Openet Telecom, Inc. 841 F. 3d 1288 (Fed. Cir. 2015).  In Amdocs, the court found that claims in several patents were eligible under Step 2 because they contained a sufficient inventive concept. For example, fore the ‘065 patent, the Court found that Claim 1 requires "computer code for using the accounting information with which the first network accounting record is correlated to enhance the first network accounting record.” “Enhanced” was construed as being dependent upon the invention's distributed architecture.  The Court explained that “this claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). The solution requires arguably generic components, including network devices and "gatherers" which "gather" information. However, the claim's enhancing limitation necessarily requires that these generic components operate in an unconventional manner to achieve an improvement in computer functionality.”  The guidance from Amdocs is not that only a claim that recites a distributed architecture is eligible. A claim is eligible if the claim entails an unconventional technological solution to a technological problem. One skilled in the art will know from reading the specification and as clearly established by the Quanz declaration, generating an optimized sourcing selection is a highly technological problem. See Quanz declaration paragraphs 9-14. Moreover, claims 1, 9 and 16 recite in specific detail the unconventional technological solution. The solution being processing by the short term optimization model engine, the retrieved data for each of the selected candidate sources to determine: shipping costs based on shipping cost per package, markdown savings based on the markdown availability data, and backlog costs based on the cost per backlog day and backlog days; identifying a plurality of sourcing selections of the order from the selected candidate sources, each sourcing selection comprising one or more candidate source; calculating, by the short term optimization model engine, a fulfillment cost for each sourcing selection of the order by adding the shipping costs with the backlog costs, and subtracting the markdown savings of all candidate sources in each sourcing selection… and executing, by the order execution module of the omni-channel order management system, the optimized one or more sourcing selections to source plurality of items. See the Quanz declaration, paragraphs 15-19.  Thus, claims 1, 9 and 16 are eligible under Step 2 for the same reason that the claims in Amdocs are eligible.
In response to Applicant’s argument, the Examiner respectfully disagrees.  Applicant merely recites the claim and asserts the language is the solution.  Reciting the claim language has not shown unconventional usage of a computer or optimization engine by showing that a problem rooted in computer technology is overcome specifically in the context of the computer system or computer networks.  Applicant is referencing a business solution to a business problem, not a technical solution to a technical problem; and has not shown that optimizing delivery sources is a technical solution to a technical problem.  Therefore, the Examiner maintains the claims are ineligible.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 03 November 2020 is insufficient to overcome the rejection of claims 1-22 based upon the 35 U.S.C. 101 rejection as set forth in the last Office action because:  
 	Items 1-6:  These are background information without any arguments.
 	Item 7:  This is merely describing the claimed invention; similarly no argument/evidence is presented.
	Item 8:  These are general statements without arguments.
 	Item 9:  Applicant argues that the steps are not generic conventional computer elements.  As shown above, the claimed invention falls into the grouping of “Certain Methods of Organizing Human Activity” of abstract ideas since the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.  
 	Item 10:  Applicant argues the steps are not generic conventional computer elements, requires tracking e-commerce order sourcing and collecting order transaction data known as orderline status data for all orders in a given historical time period (such as the past year), as well as all open unprocessed orders assigned to each node in the network, for which there could be millions or more orders for many retailers, depending on the period of time.  Note that the relevant additional element here is “a short term optimization model computer engine” that comprises a computer processor to perform the abstract idea identified in prong 1.  Such language is merely using the short term optimization model computer engine (described in high generality) to perform the abstract idea, which is equivalent to merely using the word “apply it”.   Therefore such additional element would not integrate the abstract idea into practical application or significantly more.
Item 11:  Applicant argues “the skilled person knows that each order has multiple order lines (corresponding to different products in the order) and each orderline goes through multiple stages or statuses, including where it is sourced to a particular node (e.g., store) in the network (out of potentially thousands) for fulfillment… the skilled person knows that orderline status data typically amounts to billions of records and gigabytes of data. It is necessary to compute from this data the needed elements used to compute the various components of the fulfillment costs…This involves computing and maintaining the amount of orders assigned to the node for fulfillment in the given time period (e.g., day), which fluctuates throughout the day as more orderlines get assigned or previously assigned orderlines get re-sourced to new nodes, as well as computing and maintaining passed assigned but unprocessed orders based on 
Item 12:  These are general statements without arguments.
Item 13:  Applicant argues that the minimum total cost fulfillment decision is a complex calculation and combinations of orderlines is not something that can be performed with generic computing.  Note that the relevant additional element here is a computer, a “short term optimization model engine” that comprises a computer processor and modules programmed to perform the abstract idea identified in prong 1.  Such language is merely using the general purpose computer (the short term optimization model engine described in high generality) to perform the abstract idea and does not automatically overcome ineligibility, which is equivalent to merely using the word “apply it”. Therefore such additional elements would not integrate the abstract idea into practical application or provide more significantly more.
Item 14:  Applicant argues a person of ordinary skill in the art would know from reading the specification that the short term optimization model computer engine requires specific knowledge and associated computational logic and techniques to process and understand the transaction sequence and fields for an order, and determining and maintaining final fulfillment 
Item 15:  These are general statements without arguments.
Item 16:  These are mere allegations of improvement that is also worded similar to a background/general statement without arguments.  Note Attorney argument cannot take the place of evidence. See MPEP 716.01(c)These are general statements without arguments.
Item 17:  These are general statements without arguments.
Item 18:  These are general statements without arguments.
Item 19:  Applicant argues an omni-channel order management computer system is clearly a technology and the short term optimization model computer engine recited in the claims is an intelligent order-routing algorithm that improves the distributed order management computer technology described in the Forrester Report.  Notes that the “short term optimization model engine” that comprises a computer processor and modules programmed to perform the abstract idea identified in prong 1.  Such language is merely using the general purpose computer (the short term optimization model engine described in high generality) to perform the abstract idea and does not automatically overcome ineligibility, which is equivalent to merely using the word “apply it”. Therefore such additional elements would not integrate the abstract idea into practical application or provide more significantly more.
Item 20:   Applicant argues a short term optimization model computer engine of an order management computer system is not merely a business method and is not a generic computer performing generic computer functions. Instead, the short term optimization model computer engine of an order management computer system is an intelligent sourcing engine, which addresses the omnichannel complexities of modem order fulfillment.  Note that using the 
	Item 21:  Applicant argues the steps are not generic conventional computer elements, but instead are elements that are additional to the alleged abstract idea that results in an improvement to the omni-channel order management computer system by generating a real dollar cost.  Note that this is not a technical solution to a technical problem, but instead appears to be a business solution to a business problem. 
	Item 22:  Applicant argues one of ordinary skill in the art would understand from the specification that the invention disclosed in this application improves omni-channel order management system technology.  Per the specification, Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both Online STOM Engine and Short Term Optimization Model.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Specification
The disclosure is objected to because of the following informalities: 
The Specification in paragraph [0016] describes an online Short Term Optimization Model (STOM) engine 10.  However, then paragraphs [0016], [0022]-[0025], describes reference number 10 as STOM 10.    
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is recites an abstract idea without significantly more.  
Claims 1-8 are directed to a method (i.e., a process); Claims 9-15 are directed to a system (i.e., a machine); and Claims 16-22 are directed to a non-transitory article of manufacture (i.e., manufacture).  Therefore, claims 1-22 all fall within the one of the four statutory categories of invention.
Independent Claims 1, 9, and 16 recite:  obtaining an order for a plurality of items from a merchant; selecting a plurality of candidate sources; retrieving data of the selected candidate sources, including retrieving inventory data obtained from a merchant, backlog data obtained for each candidate source and markdown availability data obtained, the markdown availability data including unit price, unit cost and markdown rate for each item, the backlog  inputting the retrieved data, to optimize source selections based on shipping costs, backlog costs and markdown savings; processing the retrieved data for each of the selected candidate sources to determine shipping costs based on shipping cost per package, markdown savings based on the markdown availability data and markdown savings per item, the markdown savings per item being determined by unit price, markdown rate and unit cost/unit price, and backlog costs based on the cost per backlog day and backlog days; identifying a plurality of sourcing selections of the order from the selected candidate sources, each sourcing selection comprising one or more candidate source; calculating an algorithm to determine a fulfillment cost for each sourcing selection of the order by adding the shipping costs with the backlog costs, and subtracting the markdown savings of all candidate sources in each sourcing selection; applying constraints to the fulfillment cost determination based on order handling capacity data and safety stock data obtained from the source shipping subsystem for each sourcing selection; generating an optimized sourcing selection of the order with the lowest fulfillment cost based on the applied constraints; in a case where the lowest fulfillment cost is from a combination of sourcing selections, splitting the sourcing selection to the combination of sourcing selections with the lowest fulfillment cost; selecting the one or more sourcing selections with the lowest fulfillment cost based on the applied constraints and outputting the optimized one or more sourcing selections with the lowest fulfillment cost based on the applied constraints for order execution; and executing the optimized one or more sourcing selections to source plurality of items.
Claim 1 as a whole, recites a method of organizing human activity.  The limitations of obtaining an order for a plurality of items from a merchant; selecting a plurality of candidate sources; retrieving data of the selected candidate sources, including retrieving inventory data obtained from a merchant, backlog data obtained for each candidate source and markdown  inputting the retrieved data, and storing a short term optimization model, the short term optimization model being configured to optimize source selections based on shipping costs, backlog costs and markdown savings; processing the retrieved data for each of the selected candidate sources to determine shipping costs based on shipping cost per package, markdown savings based on the markdown availability data, and backlog costs based on the cost per backlog day and backlog days; applying an algorithm to determine a fulfillment cost for each sourcing selection of the order by adding the shipping costs with the backlog costs, and subtracting the markdown savings of all candidate sources in each sourcing selection; applying constraints to the fulfillment cost determination based on order handling capacity data and safety stock data obtained from the source shipping subsystem for each sourcing selection; generating a sourcing selection of the order with the lowest fulfillment cost based on the applied constraints; and  providing the sourcing selection with the lowest fulfillment cost based on the applied constraints for order execution, as drafted, are processes that, under their broadest reasonable interpretation, covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components. That is, other than reciting “from an internet on-line order retrieval subsystem,” “short term optimization model computer engine,” and/or “from a merchant inventory subsystem” and/or “from a source shipping subsystem”, nothing in the claim element precludes the step from practically being performed by commercial or legal interactions. For example, but for the “subsystem(s)” and/or “computer engine” language, “obtaining,” “selecting,” “retrieving,”  “inputting,” “processing,” “identifying,” “applying,” “applying,” “generating,” “identifying,” and “providing” in the context of this claim encompasses the user obtaining an order, retrieving data, making a selection, a providing the commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Applicant’s claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites “an internet,” “on-line order retrieval subsystem,” “an order management computer system”, “a merchant inventory subsystem,” “a short term optimization model engine,” “a processor,” and “a source shipping subsystem”; Claim 9 recites “a computer system,” “ a memory,” “ a processor,” “an internet,” “on-line order retrieval subsystem,” “an order management system computer,” “a merchant inventory subsystem,” “a source shipping subsystem,” “a short term optimization engine,” and a “processor”; and claim 16 recites a ”computer-readable instructions,” “a computer,” “an internet on-line order retrieval subsystem,” “an order management computer system,” “a merchant inventory subsystem,” “a source shipping subsystem,” “a short term optimization engine,” and “a processor.”  The internet online order retrieval subsystem of an order management computer system and merchant inventory subsystem used to perform the obtaining and retrieving steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining, selecting, and retrieving) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration obtaining,” “selecting,” “retrieving,”  “inputting,” “processing,” “identifying,” “calculating,” “applying,” “generating,” “splitting,” “selecting,” “outputting,” and “executing” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As per independent claims 9 and 16, the claims as a whole recite a method of organizing human activity (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The limitations of:  “obtaining an order for a plurality of items from a merchant”; “selecting a plurality of candidate sources”; “retrieving data of the selected candidate sources, including retrieving inventory data obtained from a merchant, backlog data obtained for each candidate source and markdown availability data obtained, the markdown availability data including unit price, unit cost and markdown rate for each item, the backlog data including back log days and a cost per back log day”; “inputting the retrieved data, storing a short term optimization model configured to optimize sources selections”; “processing the retrieved data for each of the selected candidate sources”; “identifying a plurality of sourcing selections of the order from the selected candidate sources, each sourcing selection comprising one or more candidate source”; calculating a fulfillment cost for each sourcing selection of the order by adding the shipping costs with the backlog costs, and subtracting the markdown savings of all candidate sources in each sourcing selection; applying, by the short term optimization model engine, constraints to the fulfillment cost determination based on order handling capacity data and safety stock data obtained from the generating an optimized sourcing selection of the order with the lowest fulfillment cost based on the applied constraints; in a case where the lowest fulfillment cost is from a combination of sourcing selections, splitting the sourcing selection to the combination of sourcing selections with the lowest fulfillment cost; outputting the optimized one or more sourcing selections with the lowest fulfillment cost based on the applied constraints for order execution; and executing  the optimized one or more sourcing selections to source plurality of items” are processes that, under their broadest reasonable interpretation, covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.  Further, the mere recitation of a generic computer (“an internet,” “on-line order retrieval subsystem,” “an order management computer system”, “a merchant inventory subsystem,” “a short term optimization model engine,” “a processor,” and “a source shipping subsystem” of Independent claim 1; “a computer system,” “a memory,” “a processor,” “an internet on-line order retrieval subsystem,” “an order management computer system,” “a merchant inventory subsystem,” “a source shipping subsystem,” “a short term optimization model engine,” and “a processor” of Independent claim 9; ”computer-readable instructions,” “a computer,” “an internet on-line order retrieval subsystem,” “an order management computer system,” “a merchant inventory subsystem,” “a source shipping subsystem,” “a short term optimization model engine,” and “a processor” of Independent claim 16) does not take the claim out of the Methods of Organizing Human Activity grouping.  Thus, the claims recite an abstract idea.  
 	This judicial exception is not integrated into a practical application because claims 9 and 16 as a whole merely describes how to general “apply” the concept of “obtaining,” “selecting,” “retrieving,”  “inputting,” “processing,” “identifying,” “calculating,” “applying,” “generating,” “splitting,” “selecting,” “outputting,” and “executing” in a 
 	Independent claim 9 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted previously, the claim as a whole merely describes how to “generally apply” the abstract idea in a computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea.  The claims are ineligible.  
   	As per dependent claim 2, the limitations recite “increasing the inventory, backlog data and markdown availability…” which is further directed to a method of organizing human activity, as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 3, the limitations recite “decreasing the inventory, backlog data and markdown availability…” which is further directed to a method of organizing human activity, as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claims 4-9, 11-15, and 18-22, the limitations merely narrow the previously recited abstract idea limitations.  For these reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 10 and 17, the limitations recite “increasing the inventory, backlog data and markdown availability…” which is further directed to a method of organizing 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A) the prior art for example:
1)    Kruels et al. (US PG Pub. 2014/0129391), discloses delivery group determination using sourcing availability by considering multiple sourcing possibilities for the order items by displaying delivery alternatives to facilitate selection by a user, wherein the delivery alternatives can be useful for selecting cost efficient or otherwise optimized deliveries.
2)  Cheng et al. (US PG Pub. 2009/0240544), discloses a system and method for determining fulfillment alternative with multiple supply modes.
3)  Hassanzaddeh et al. (US PG Pub. 2014/0200964), discloses a multi-product pricing markdown optimizer. 
 	However, in regard to claims 1-22 the prior art does not teach or suggest:
 	automatically calculating cost parameters and saving parameters of each the selected candidate sources by utilizing the retrieved data, the cost parameters and saving parameters comprising shipping costs, markdown savings, cost per backlog day and backlog days; and
  	automatically calculating a fulfillment cost for each sourcing selection of the order by adding the shipping costs with the backlog costs, and subtracting the markdown savings of all candidate sources in each sourcing selection.

Claims 1, 9, and 16
Claims 2-8, 10-15, and 17-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314






/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                               /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628